Citation Nr: 1809233	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis and asthma.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied service connection for COPD, and found that new and material evidence had not been received to reopen a previously denied claim of service connection for bronchitis and asthma.  

In February 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In April 2016, the Board reopened the previously denied claim of service connection for bronchitis and asthma, and remanded that claim, along with the claim of service connection for COPD to the RO for additional development of the record.  

In March 2017 the Board remanded the case to the RO again for further development and adjudicative action.


FINDINGS OF FACT

1.  The Veteran's current disability of COPD did not have its onset during service or within the first post-service year, and is not otherwise related to any disease or injury in service, including exposure to herbicides.

2.  The Veteran's chronic bronchitis with an asthma component is related to the Veteran's COPD, but is unrelated to any acute episodes of bronchitis in service or within the first post-service year.  

3.  The Veteran's respiratory disorder, to include COPD, and chronic bronchitis with an asthma component, is due to the Veteran's 40+ years of cigarette smoking, and is unrelated to presumed in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include COPD, asthma, and bronchitis, are not met.  38 U.S.C. § 101 (2), (21)-(24), 1110, 5107 (2012); 38 C.F.R. §§ 3.1 (d), 3.6(a), (c)(1), (d), 3.102, 3.300, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a February 2006 letter to the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing, and all records identified by him as pertinent to his claims have, to the extent possible, been obtained and associated with the claims file.  The Veteran's claims were remanded by the Board in April 2016 and March 2017 to obtain outstanding records and to obtain adequate medical opinions.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

The Veteran seeks service connection for a respiratory disorder, to include COPD, bronchitis and asthma.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and one of the chronic diseases listed at 38 C.F.R. § 3.309(a) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The Veteran's COPD, bronchitis and asthma are not one of the listed diseases under 38 C.F.R. § 3.309(a).  

The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed Veteran's, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  The Veteran's COPD, bronchitis and asthma are not listed as one of those diseases.  38 C.F.R. § 3.309(e).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran's STRs show that he was treated on at least one occasion for a viral illness with cough and congestion in December 1967 and January 1968.  The STRs are negative for any findings of COPD, bronchitis, asthma, or chronic cough.  

The Veteran has consistently maintained that he developed a chronic cough in service, which continued to worsen after service.  This assertion is corroborated by the Veteran's spouse who testified at the February 2016 Board hearing that she knew the Veteran before, and after, service; and, that the Veteran returned from service with a chronic cough that had not been present previously.  Hearing Transcript, p. 7.  Similarly, the Veteran submitted a lay statement from E.G. who recalled the Veteran coughing for 25 years.  See also, May 1980 statement from the Veteran.  It is also undisputed that the Veteran began smoking cigarettes during service in 1967 and was a one-pack per day smoker for over 40 years.  

In December 1975, the Veteran was afforded VA examinations to address various claims, including damage to his ears from a mine explosion.  He reported numerous ear infections and problems with hearing, but did not indicate that he had a chronic cough.  Examinations indicated bilateral otitis externa and tinnitus.  A July 1976 ENT examination was normal.

Outpatient treatment records from 1978 and 1979 show complaints and treatment for a cough, along with other symptoms such as excess phlegm, feeling lousy, and wheezing.  

Likewise, in a February 1980 statement, the Veteran's physician, P.G., MD, noted that the Veteran had "an almost continual cough for past 10 years," which reportedly started in service.  The statement further indicates that the cough has been getting worse, and it is almost impossible for him to get relief with medication.  Dr. P.G. suggested that the condition "may be due to the inhalation of some type of gas while in the service."  

In a separate report from April 1980, Dr. P.G. indicated that the Veteran had received treatment about 2 to 3 times per year for the previous 10 years for diagnoses of possible chronic bronchitis with acute flare-ups and associated asthma.  More specifically, Dr. P.G. indicated that, usually during the winter season, the Veteran developed fever, sore throat, cough difficult to control, breathlessness, with hoarseness, becoming sweaty and diaphoretic.  X-rays of the lungs during various flare-ups had not revealed any pathology.  At times, the Veteran had shown prolonged expiration with some wheezing, and some rhonchi present, usually with associated mucus in the nose and throat.  Various antibiotics had been used from time to time which cleared the fever and reduced mucus, but as a rule, his prolonged coughing usually continued for up to a couple of months.  Dr. P.G. had prescribed various medications but none of them had worked to control the Veteran's cough.  

Additional medical records from Dr. P.G. in 1980 and 1981 show continued treatment for chronic cough with a diagnosis of chronic bronchitis.  He was advised to quit smoking.  

VA outpatient treatment records from 1985 through 1987 show a diagnosis of COPD and bronchial asthma.  Similarly, VA outpatient treatment records from 1992 and 1993 also show diagnoses of COPD, bronchitis and bronchial asthma.  

Private treatment records from Dr. F show treatment for acute bouts of bronchitis between 2003 and 2005.  The Veteran was hospitalized in September 2003 for shortness of breath.  He continued to smoke.  A September 2003 chest x-ray was unremarkable other than for old granulomatous disease.  A March 2004 chest x-ray revealed slight fibrosis which persisted in the left lung.  

In an October 2006 memorandum, Dr. F, noted that the Veteran had been a patient of his since at least April 1986, and had been seen frequently since that time for upper respiratory infections and bronchitis.  His chest x-rays were within normal limits, but he required frequent treatment with antibiotics, bronchodilators, and antihistamines over the years

Private treatment records from 2006 through 2008 show treatment by Dr. H, a pulmonology specialist.  Dr. H noted a diagnosis of COPD with an asthma component.  In April 2006, Dr. H suggested that most of the Veteran's lung problem was related to tobacco dependence.

A private August 2008 memorandum from Dr. M notes that the Veteran was a heavy smoker and carried a diagnosis of COPD.  He was hospitalized that same month for acute exacerbation of COPD and asthma.

In another letter, dated June 2014, Dr. M indicated that he had initially treated the Veteran for acute exacerbation of his COPD with probable associated asthma.  Current chest-x-ray clearly showed chronic changes suggestive of pulmonary emphysema and chronic bronchitis and his pulmonary function studies showed moderately severe obstructive pulmonary disease with significant response to bronchodilator drugs, suggesting that he had moderately severe COPD with some associated asthma.  

Regarding the question of whether the Veteran's pulmonary condition is related to his previous in-service exposure to dioxins, Dr. M found this somewhat difficult to answer because the Veteran had underlying hyperreactive airway disease, as well as a history of smoking, and those most likely caused his moderately severe obstructive pulmonary disease; however, Dr. M also noted, "...there could be some element of his previous exposure to dioxin, which could have contributed to some endobronchitis and maybe could have caused some underlying obstructive lung disease."  Dr. M concluded, "In my judgment, [the Veteran's] moderately severe obstructive pulmonary disease mostly related to his smoking, as well as asthma, and perhaps partially related to his dioxin exposure in the past or some other unusual exposures during the Vietnam War."

In January 2016, the Veteran submitted medical treatise evidence indicating that Army Chemical Corps Veterans who were exposed to herbicides during service in Vietnam were more likely to experience chronic medical conditions, including respiratory problems such as emphysema or asthma, than those who were not exposed.  

While the evidence shows that the Veteran served in combat in the Marine Corps in Vietnam, there is no evidence to suggest that the Veteran served in the Army Chemical Corps.  

At a VA examination in July 2016, the Veteran reported that he has had a cough since service.  The examiner reviewed the Veteran's claims file and listed a summary of that review on the examination report.  The examiner noted a current diagnosis of COPD and cited to an April 2016 lung CT which was compatible with predominant centrilobular emphysema.  Similarly, a July 2016 pulmonary function test indicated severe obstructive ventilatory defect with air trapping and abnormal gas exchange.  The examiner indicated the following:

[The Veteran] unarguably has COPD with findings of emphysema on imaging and pulmonary function testing.  This diagnosis is noted in 1980 yet he continued to smoke for decades after that.  Records suggest he may still have been smoking as recently as 2012.  His own pulmonologist stated his condition was from smoking.  This is by far the most common cause of COPD and I concur with this assessment.  Asthma has at times been listed as a pulmonary diagnosis (typically COPD overlap with asthma), his pulmonary function testing shows some component of reversibility, but this is a minor part of his pulmonary condition.  Asthma is another type of OBSTRUCTIVE lung disease, but his condition is primary COPD and cannot be separated at this advanced stage with regard to onset/causation.  

His obstructive lung disease is from smoking.  He may have had some pulmonary symptoms in service, possibly related to smoking, but the pathology/damage to his lungs from the cigarettes would not have developed until years later after many years of smoking.  

His COPD (obstructive lung disease) less likely as not (50 percent or greater probability) began in or is otherwise the result of the Veteran's military service, including his presumed exposure to herbicides in Vietnam.  

In a November 2017 addendum opinion, the examiner indicated a review of additional records dating back to 1978 (as described above).  The examiner opined as follows:  

It is less likely as not that the Veteran's bronchitis disability began or is otherwise the result of the Veteran's military service, including his presumed exposure to herbicides in Vietnam.  

Chronic bronchitis is a type of COPD.  It is not a separate condition.  It was caused by the Veteran's smoking.  Herbicides don't cause COPD.  There is no evidence to support that it began in service.  The Veteran was in service for less than 2 years.  Smoking for this period of time is not sufficient to cause COPD and the likelihood that he had it in service at that age and for that period of time is very, very low.  

The examiner further indicated that there was no evidence of chronic pulmonary complaints in service to suggest that the Veteran had asthma at that time, noting that the diagnosis came years later via clinical examination and pulmonary function testing.  Accordingly, the examiner opined that the Veteran's asthma less likely as not began in or is otherwise related to service, including exposure to herbicides.  The examiner noted that herbicides do not cause asthma.  

The examiner noted a review of the STRs showing treatment for pleuritic pain and coughing in 1967, but found that the condition at that time was acute, not chronic.  

Similarly, the examiner acknowledged a review of the outpatient treatment records in 1978 and 1979, as well as the doctor's statement in 1980 that the Veteran had been treated for a cough for the previous 10 years; however, the examiner also noted that the treatment consisted of a couple of times per year, with symptoms most notable in winter.  Based on a review of this evidence, the examiner did not change her opinion.  

In summary, the Veteran asserts that his current pulmonary condition began during service.  More specifically, the Veteran developed a cough during service, which he asserts continued to get worse after service.  

The Veteran is certainly competent to report an observable symptom such as a cough, and there is no reason to doubt his credibility in that regard.  However, the Veteran does not possess the requisite medical expertise to provide a diagnosis of chronic bronchitis, asthma, or COPD, as these conditions require a medical opinion and objective testing to diagnose.  

In this case, the Veteran's private doctor noted a ten-year history of a cough, but also noted that his treatment for that cough was only a couple of times per year, with negative chest x-rays, and without a specific diagnosis of chronic asthma or bronchitis at that time.  Although chronic bronchitis was suspected in 1980, the records do not show that such condition, if present at that time, had its onset during service.  

Likewise, the evidence of record weighs against a finding that the Veteran's pulmonary condition is related to in-service herbicide exposure.  While the Veteran is presumed to have been exposed to herbicides in Vietnam, and some of the Veteran's medical providers have suggested that the possibility of a nexus between the Veteran's COPD and dioxin exposure may exist, such mere possibility, without any supporting rationale, does not outweigh the VA examiner's finding that the Veteran's current pulmonary disability is due to 40 years of smoking.  

Rather, the competent and probative evidence of record shows that the Veteran began smoking in service, and that his current pulmonary condition is more likely related to smoking, which continued for at least 40 years after service discharge.  This opinion is provided by the Veteran's private pulmonologist as well as the VA examiner in 2016, as noted above, and it is based on the well-established medical principle that the most likely cause of COPD is smoking.  

While the VA examiner noted that COPD was not likely to develop during the two year period when the Veteran was in service, and more likely had its onset after many years of smoking, it is nonetheless notable that the Veteran's cough onset correlates with his smoking onset, even though the Veteran did not develop a chronic pulmonary disease until several years after service discharge.  

Also, and significantly, VA regulations prohibit service connection for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  However, service connection is not prohibited if the disability can be service-connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C. § 1103 (a); 38 C.F.R. § 3.300 (b)(1).

As noted above, the Veteran credibly reported that he developed a cough during service; however, the record does not show that the Veteran was diagnosed with a chronic pulmonary disability until at least a decade after service discharge, and such condition has been attributed to years of smoking.  The STRs and the records from 1978, 1979, and 1980 show that the Veteran was treated a couple of times per year, usually in the winter months, for a cough associated with other symptoms of acute illness, and objective findings on x-rays during that time period do not support a finding of chronic bronchitis, asthma, or COPD during service or for several years after service discharge.  

Moreover, as noted by the VA examiner, the Veteran's COPD is so severe due to years of smoking, that it would not be possible at this point to identify a separate current pulmonary disability that had its onset in service or is otherwise related to the Veteran's coughing in service.  

In summary, the medical evidence in this case outweighs the Veteran's assertions that his current pulmonary disorder is of service origin.  For these reasons, the preponderance of the evidence is against the claim and service connection for a pulmonary disorder, to include COPD, asthma and bronchitis, is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a pulmonary disorder, to include COPD, bronchitis and asthma, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


